EXHIBIT 10.23

 

THIRD AMENDMENT

 

This THIRD AMENDMENT, dated as of January 5, 2006 (this “Third Amendment”),
amends that certain AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of
March 31, 2004 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), by and among (i) REAL MEX RESTAURANTS, INC., formerly known
as Acapulco Acquisition Corp., a Delaware corporation (“Real Max”),
(ii) ACAPULCO RESTAURANTS, INC., a Delaware corporation (“ARI”), (iii) EL TORITO
FRANCHISING COMPANY, a Delaware corporation (“ETFI”), (iv) EL TORITO
RESTAURANTS, INC., a Delaware corporation (“ETRI”), (v) ACAPULCO RESTAURANTS OF
ENCINITAS, INC., a California corporation (“AEI”), (vi) TARV, INC., a California
corporation (“TARV”), (vii) ACAPULCO RESTAURANT OF VENTURA, INC., a California
corporation (“ARV”), (viii) ACAPULCO RESTAURANT OF WESTWOOD, INC., a California
corporation (“ARW”), (ix) ACAPULCO MARK CORP., a Delaware corporation (“AMC”),
(x) MURRAY PACIFIC, a California corporation (“MP”), (xi) ALA DESIGN, INC., a
California corporation (“ALAD”), (xii) REAL MEX FOODS, INC., formerly known as
ALA Foods, Inc., a California corporation (“RMF”), (xiii) ACAPULCO RESTAURANT OF
DOWNEY, INC., a California corporation (“ARD”), (xiv) ACAPULCO RESTAURANT OF
MORENO VALLEY, INC., a California corporation (“AMV”), (xv) EL PASO
CANTINA, INC., a California corporation (“EPC”, each of Real Mex, ARI, ETFI,
ETRI, AEI, TARV, ARV ARW, AMC, MP, ALAD, RMF, ARD, AMV, and EPC, a “Borrower”
and, together, the “Original Borrowers”), (xvi) CKR ACQUISITION CORP., a
Delaware corporation (“CKR”), and (xvii) CHEVYS RESTAURANTS, LLC, a Delaware
limited liability company (“Chevys”, each of CKR and Chevys, an “Additional
Borrower” and, together with the Original Borrowers, the “Borrowers”), (xviii)
the several financial institutions from time to time party to the Credit
Agreement as lenders thereunder (the “Lenders”), and (xix) BANK OF AMERICA, N.A.
(successor by merger to Fleet National Bank), as the administrative agent for
the Lenders under the Credit Agreement (in such capacity, the “Agent”).

 

WHEREAS, pursuant to the Amendment Agreement, dated as of September 3, 2004 (the
“First Amendment”), by and among the Original Borrowers, the Lenders, and the
Agent, certain terms of the Credit Agreement were amended pursuant to the terms
and conditions set forth in the First Amendment;

 

WHEREAS, pursuant to the Joinder Agreement, dated as of November 17, 2004 (the
“CKR Joinder”), by and between CKR and the Agent, CKR joined the Credit
Agreement and the Loan Documents and agreed to become a Borrower under the
Credit Agreement and to comply with and be bound by all of the terms, conditions
and covenants of the Credit Agreement and Loan Documents applicable to it as a
Borrower;

 

WHEREAS, pursuant to the Joinder Agreement, dated as of December 20, 2004 (the
“Chevys Joinder”), by and between Chevys and the Agent, Chevys joined the Credit
Agreement and the Loan Documents and agreed to become a Borrower under the
Credit Agreement and to comply with and be bound by all of the terms, conditions
and covenants of the Credit Agreement and Loan Documents applicable to it as a
Borrower;

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Second Amendment and Consent, dated as of January 11,
2005 (the “Second Amendment”), by and among the Borrowers, the Lenders, and the
Agent, certain terms of the Credit Agreement were amended pursuant to the terms
and conditions set forth in the Second Amendment; and

 

WHEREAS, the Borrowers have requested that the Lenders and the Agent agree,
among other things, to amend certain of the terms of the Credit Agreement, and
the Lenders and the Agent have, upon the terms and conditions set forth herein,
agreed to the foregoing;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1.                                Definitions in Credit Agreement; etc.  Unless
otherwise defined herein, terms defined in or by reference in the Credit
Agreement (as from time to time amended) are used herein as therein defined.

 

§2.                                Amendment.  Subject to the satisfaction of
the conditions set forth in §5 hereof, Section 11.4 of the Credit Agreement is
hereby amended by deleting the first sentence in its entirety and substituting
in lieu thereof the following: “The Borrowers will not make, and will not permit
any of their Subsidiaries to make, any Capital Expenditures in excess of
$25,000,000 per annum; provided however, that for the fiscal year 2006, the
Borrowers will not make, and will not permit any of their Subsidiaries to make,
any Capital Expenditures in excess of $30,000,000.”

 

§3.                                Representations and Warranties.  The
Borrowers jointly and severally represent and warrant to the Lenders and the
Agent on the date of this Third Amendment and on the Effective Date (as defined
below) as follows:

 

§3.1.                       Representations and Warranties in Credit Agreement.
 The representations and warranties of the Borrowers contained in the Credit
Agreement (a) were true and correct in all material respects when made, and
(b) except to the extent such representations and warranties by their terms are
made solely as of a prior date, continue to be true and correct in all material
respects on the date hereof.

 

§3.2.                       Authority, Etc.  The execution and delivery by the
Borrowers of this Third Amendment and the performance by the Borrowers of all of
their agreements and obligations under this Third Amendment and the Credit
Agreement as amended hereby (a) are within the corporate authority of the
Borrowers, (b) have been duly authorized by all necessary corporate proceedings
by the Borrowers, (c) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which any
of the Borrowers is subject or any judgment, order, writ, injunction, license or
permit applicable to any of the Borrowers, and (d) do not conflict with any
provision of any corporate charter or by-laws of, or any agreement or other
instrument binding upon, any of the Borrowers.

 

2

--------------------------------------------------------------------------------


 

§3.3.                       Enforceability of Obligations.  This Third
Amendment, and the Credit Agreement as amended hereby, constitute the legal,
valid and binding obligations of the Borrowers enforceable against each such
Person in accordance with their respective terms. Immediately prior to and after
giving effect to this Third Amendment, no Default or Event of Default exists
under the Credit Agreement or any other Loan Document.

 

§4.                                Affirmation of Borrowers.  The Borrowers
hereby affirm their absolute and unconditional promise to pay to each Lender and
the Agent all Obligations under the Notes, the Credit Agreement as amended
hereby, the other Loan Documents, and all other related instruments or
documents, at the times and in the amounts provided for therein. The Borrowers
confirm and agree that (a) the Obligations of the Borrowers to the Lenders and
the Agent under the Credit Agreement as amended hereby are secured by and
entitled to the benefits of the Security Documents and (b) all references to the
term “Credit Agreement” in the Security Documents shall hereafter refer to the
Credit Agreement as amended hereby.

 

§5.                                Conditions to Effectiveness.

 

§5.1.                       The amendments set forth in §2 of this Third
Amendment shall be effective on the first day (the “Effective Date”) upon which
each of the following conditions precedent have been satisfied:

 

(a)                                  The Agent shall have received an original
counterpart signature this Third Amendment, duly executed and delivered by the
Borrowers, the Majority Lenders, and the Agent; and

 

(b)                                 The Borrowers shall have reimbursed the
Agent for, or paid directly, all fees, costs and expenses incurred by the
Agent’s Special Counsel in connection with the closing of this Third Amendment
for which an invoice has been delivered.

 

§6.                                Miscellaneous Provisions.

 

§6.1.                       No Other Changes.  Except as otherwise expressly
provided by this Agreement, all of the terms, conditions and provisions of the
Credit Agreement and each of the other Loan documents, and all of the rights and
remedies of the Lenders thereunder, shall remain unaltered.

 

§6.2.                       Other Provisions.  This Third Amendment is a Loan
Document for all purposes of the Credit Agreement and each of the other Loan
Documents. This Third Amendment and the rights and obligations hereunder of each
of the parties hereto shall in all respects be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts. This Third Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, but all of such counterparts shall together constitute
but one and the same agreement. In making proof of this Third Amendment, it
shall not be necessary to produce or account for more than one
counterpart hereof signed by each of the parties hereto.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Third Amendment as a
sealed instrument as of the date first set forth above.

 

 

REAL MEX RESTAURANTS, INC.

 

ACAPULCO RESTAURANTS, INC.

 

EL TORITO FRANCHISING COMPANY

 

EL TORITO RESTAURANTS, INC.

 

ACAPULCO RESTAURANTS OF ENCINITAS, INC.

 

TARV, INC.

 

ACAPULCO RESTAURANT OF VENTURA, INC.

 

ACAPULCO RESTAURANT OF WESTWOOD, INC.

 

ACAPULCO MARK CORP.

 

MURRAY PACIFIC

 

ALA DESIGN, INC.

 

REAL MEX FOODS, INC.

 

ACAPULCO RESTAURANT OF DOWNEY, INC.

 

ACAPULCO RESTAURANT OF MORENO VALLEY, INC.

 

EL PASO CANTINA, INC.

 

CKR ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

/s/ STEVEN L. TANNER

 

 

Name:

STEVEN L. TANNER

 

Title:

CFO

 

 

 

 

 

 

 

CHEVYS RESTAURANTS, LLC

 

 

 

 

 

 

 

By:

 

/s/ STEVEN L. TANNER

 

 

Name:

STEVEN L. TANNER

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

individually and as Agent

 

 

 

 

 

 

 

By:

 

/s/ Cristin M. O’Hara

 

 

Name:

Cristin M. O’Hara

 

Title:

Principal

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

individually and as Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

 

By:

 

/s/ Philip M. Roesner

 

 

Name:

Philip M. Roesner

 

Title

Vice President

 

--------------------------------------------------------------------------------